Case 5:20-cv-00593-FB Document 1-1 Filed 05/15/20 Page 1 of 3

EXHIBIT A
Case 5:20-cv-00593-FB Document 1-1 Filed 05/15/20 Page 2 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION
SIMONE HOUSTON, §
Plaintiff, §
§ CIVIL CASE NO. 5:20-cev-00593
Vv. § JURY TRIAL DEMANDED
§
BIG LOTS STORES, INC., §
Defendants. §

 

COUNSEL OF RECORD AND INFORMATION
PURSUANT TO 28 U.S.C. § 1446(A)

 

(1) A list of all parties in the case, their party type (e.g., plaintiff,
defendant, intervenor, receiver, etc.) and current status of the removed case
(pending, dismissed);

Plaintiff Simone Houston

Defendant Big Lots Stores, Inc. (incorrectly named and an improper party)

The removed case is currently pending.
(2) Acivil cover sheet and a certified copy of the state court docket sheet;
a copy of all pleadings that assert causes of action; all answers to such
pleadings and a copy of all process and orders served upon the party

removing the case to this court, as required by 28 U.S.C. § 1446(a);

See attached civil cover sheet and documents attached to Defendant’s Notice
of Removal as Exhibit "B."

(3) A complete list of attorneys involved in the action being removed,
including each attorney's bar number, address, telephone number and
party or parties represented by him/her;

 

HOUSTON /COUNSEL OF RECORD AND INFORMATION PURSUANT TO 28 U.S.C. SECTION 1446(A) PAGE |1
Doc #7264374 / 79539.00089
Case 5:20-cv-00593-FB Document 1-1 Filed 05/15/20 Page 3 of 3

Counsel for Plaintiff
Simone Houston

Adam Ramji

State Bar No. 24045209
Chelsea Murfree

State Bar No. 24107873
E-Mail: service@ramjilaw.com
Ramji Law Group

9816 Katy Freeway

Houston, Texas 77055
713.888.8888 / F: 866.672.3372

 

Counsel for Defendant
Big Lots Stores, Inc.

(incorrectly named and an improper party)

Zach T. Mayer

State Bar No. 24013118

E-Mail: zmayer@mayerllp.com

Sara Krumholz

State Bar No. 24060579

E-Mail: skrumholz@mayerllp.com
MAYER LLP

750 North Saint Paul Street, Suite 700
Dallas, Texas 75201

214.379.6900 / F: 214.379.6939

 

(4) A record of which parties have requested a trial by jury (this
information is in addition to placing the word "jury" at the top of the Notice
of Removal immediately below the case number); and

e Defendant, BIG LOTS STORES, INC. (incorrectly named and an improper party) has
requested a trial by jury.

(5) The name and address of the court from which the case is being
removed.

37 Judicial District Court
Bexar County Courthouse
100 Doloroso

San Antonio, Texas 78205
210.335.2011

 

HOUSTON /COUNSEL OF RECORD AND INFORMATION PURSUANT TO 28 U.S.C. SECTION 1446(A) PAGE |2
Doc #7264374 / 79539.00089
